This is an application by petition of Charlie Richards to be admitted to hail, after having been held without bail by L.W. Oakes, justice of the peace, in Choctaw county, Okla., to await the action of the district court of said county upon a charge of murder. After this preliminary hearing an application for bail, supported by the same evidence here adduced, was presented to, heard, and denied by the district court of Choctaw county. At the preliminary examination the petitioner did not testify, but in support of his application for bail filed and presented an ex parte affidavit, giving his version of the homicide. Petitioner says that said restraint to await the action of the district court is illegal and unauthorized, because the proof is nor evident nor the presumption great that this petitioner is guilty of the crime of murder, and that therefore he is entitled to bail in a reasonable sum. Without setting out at length or analyzing the testimony taken at the preliminary examination and the affidavits filed in support of this petition, we deem it sufficient to say that upon a careful consideration of all the evidence presented in support of the application for bail we are of the opinion that the petitioner is not entitled to bail as a matter of legal right. It is therefore considered, ordered, and adjudged that the writ be denied, and bail refused.